United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  _____________

                                   No. 98-2926
                                  _____________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the District
      v.                                * of Minnesota.
                                        *
George Olbert Hood,                     *
                                        *
                   Appellant.           *
                                  _____________

                            Submitted: March 9, 1999
                                Filed: July 1, 1999
                                 _____________

Before FAGG, LAY, and WOLLMAN,* Circuit Judges.
                          _____________

FAGG, Circuit Judge.

       George Olbert Hood appeals the denial of his motions to suppress and to reopen
his case to present additional evidence. We affirm.

      While on patrol in a Minneapolis neighborhood in May 1997, two police officers
observed Hood driving a brown Cadillac. One of the officers recognized Hood from
an earlier careless driving incident, knew Hood sometimes drove without a valid

      *
        The Honorable Roger L. Wollman succeeded the Honorable Pasco M. Bowman
as Chief Judge of the United States Court of Appeals for the Eighth Circuit at the end
of the day on April 23, 1999.
driver’s license, and had information that Hood could be driving a stolen vehicle. As
the officers made a U-turn to investigate this information, Hood sped away, parked his
car, and fled on foot. The officers gave chase, but Hood eluded them, returned to the
Cadillac, and sped backward two-and-a-half blocks down the street through at least one
stop sign and into a private parking lot. When the officers reached Hood’s car, Hood
had disappeared, but the officers found Hood walking nearby and arrested him for
careless driving. The officers then impounded the Cadillac, called a tow, and
inventoried the car, finding some .38 caliber bullets in the back seat. After finding the
bullets, the officers returned to the residential area where Hood first parked his car and
ran from them, followed Hood’s footprints in the snow, and found a .38 caliber gun in
a window well.

       On the way to the jail and before he was given Miranda warnings, Hood told the
officers they should be out catching murderers and, after one of the officers said he was
just glad to get a gun off the street, Hood stated everyone needed a gun in that
neighborhood. Hood later volunteered to a federal agent that the day the bullets and
gun were found he had tried to flag down the officers because he had just discovered
the gun in the Cadillac’s glove compartment.

       Hood was indicted on one count of being a felon in possession of a firearm and
one count of being a felon in possession of ammunition. See 18 U.S.C. § 922(g)
(1994). Before his trial, Hood moved unsuccessfully to suppress the bullets, the
handgun, and his statements. At trial, a Government witness testified Hood had stored
a car in the witness’s garage in 1997 and the gun the police recovered in the window
well had been stolen from the witness’s locked garage. During his testimony, Hood
disputed the date he used the witness’s garage and, after resting his case, moved to
reopen the evidence to admit a videotape showing one of Hood’s cars in the garage in
1993. The district court denied the motion to reopen, concluding the videotape would
only serve to impeach the Government’s witness on a minor point. The jury convicted
Hood on both counts.

                                           -2-
       Initially, Hood contends the police could not arrest him for careless driving and
thus the district court should have suppressed his postarrest statements as the fruit of
an illegal seizure. We disagree. Careless driving is a misdemeanor under Minnesota
law. See Minn. Stat. § 169.13 subd. 2 (1998); id. § 609.02 subd. 3. Although
Minnesota officers acting without a warrant must typically issue citations for
misdemeanor offenses, officers can arrest for misdemeanors when “it reasonably
appears to the officer that . . . there is a substantial likelihood that the accused will fail
to respond to a citation.” Minn. R. Crim. P. 6.01 subd. 1(1)(a) (1999). One of the
officers testified he initially recognized Hood because he had arrested Hood for failing
to appear on an earlier careless driving citation and had testified at Hood’s trial on that
charge. Because of his earlier experience with Hood, the officer could reasonably
believe there was a substantial likelihood Hood would again fail to appear if only
issued a citation and could, contrary to Hood’s assertions, arrest Hood for careless
driving based on that reasonable belief. Hood’s statements following his lawful arrest
were voluntary and spontaneous, see United States v. Hatten, 68 F.3d 257, 261-62 (8th
Cir. 1995), and the district court properly refused to suppress them.

         Hood also contends the bullets and gun should have been suppressed because
the officers had no authority to impound and search his car. Again, we disagree.
Minnesota statutes permit police to impound a vehicle for safekeeping when “the driver
. . . of the vehicle is taken into custody.” Minn. Stat. § 169.041 subd. 4(12) (1998).
Hood argues the officers could not order a tow because Hood parked the Cadillac in
a private lot -- albeit the lot of a residential building in which Hood did not live and
where he could not properly leave his car -- before his second failed attempt to evade
the officers on foot. Hood’s contention is meritless because “[p]olice may take
protective custody of a vehicle when they have arrested its occupants, . . . even if it is
lawfully parked and poses no public safety hazard.” United States v. Martin, 982 F.2d
1236, 1240 (8th Cir. 1993) (citations omitted); accord United States v. Mays, 982 F.2d
319, 321-22 (8th Cir. 1993); United States v. Ponce, 8 F.3d 989, 995-96 (5th Cir.
1993). Following established police policy, the officers conducted an inventory search

                                             -3-
before the car was towed, discovered the bullets, retraced Hood’s steps, and properly
seized the gun abandoned by Hood during his first flight from the officers. See United
States v. Willis, 967 F.2d 1220, 1223 (8th Cir. 1992). Because the district court did
not commit error in denying Hood’s motion to suppress, we reject Hood’s related pro
se argument that the admission of his statements, the bullets, and the gun violated his
right to a fair trial.

       We also reject Hood’s contention that the district court abused its discretion in
refusing to grant Hood’s motion to reopen his case. See United States v. Blum, 65 F.3d
1436, 1444 (8th Cir. 1995) (standard of review); 8th Cir. R. 47B. We will not consider
Hood’s ineffective assistance of counsel claims on direct appeal as these claims are
best presented on motion under 28 U.S.C. § 2255. See United States v. Triplett, 104
F.3d 1074, 1083 (8th Cir.), cert. denied, 520 U.S. 1236, and cert. denied, 520 U.S.
1270 (1997). Finally, we deny both Hood’s motion to correct and modify the record
and the Government’s motion to supplement the record.

      We thus affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-